748 N.W.2d 568 (2008)
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., and American Axle & Manufacturing, Inc., Plaintiffs-Appellees,
v.
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., Defendant-Appellant, and
Raquel Rodriguez, Defendant-Appellee.
Docket No. 135631. COA No. 270043.
Supreme Court of Michigan.
May 21, 2008.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the December 4, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for miscellaneous relief is DENIED as moot because the response brief was timely filed.